PER CURIAM:
Christopher D. Wagstaff appeals the district court’s order granting summary judgment to Defendant in this Title VII action alleging race discrimination and retaliation. We have reviewed the materials before us and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Wagstaff v. City of Durham, 233 F.Supp.2d 739 (M.D.N.C.2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.